Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-40 remain pending in the application under prosecution and have been examined.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Response to Arguments
Applicant’s arguments, filed 07/27/2022, with respect to the Double Patenting Rejection have been fully considered and are persuasive.  The Double Patenting Rejection of claims 1-40 has been withdrawn. 
The indicated allowability of claims 1-40 is withdrawn in view of the newly discovered reference(s) to US 20040168011 (Hemming).  Rejections based on the newly cited reference(s) follow.

US 20040168011 (Hemming) teaching memory array split into several individually addressable memory devices, each of these memory devices can be accessed in a linear and interleaved order by changing an allocation of a chip selection portion and a chip addressing portion of the address.
a memory array with a plurality of memory devices for storing the data samples; addressing means for addressing the memory devices by applying a first portion of an address to the memory devices and by using a second portion of the address to select at least one memory device to be accessed

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 20040168011 (Hemming).

with respect to claim 1, Hemming teaches method comprising: selecting an interleaving mode or a linear mode (a memory array constituting a plurality of memory devices (RAM devices) with changeable address scheme providing a linear address scheme and an interleaving addressing scheme); and when the interleaving mode is selected: receiving, by a memory controller, a memory access address, and performing, by the memory controller using the memory access address, an interleaving access operation on a first dynamic random access memory (DRAM) and a second DRAM (controllable switching unit receiving address and for switching first and second address portions to respective output ports in response to an access order selection signal, the controllable switch addressing a first portion of the memory array (corresponding to the first DRAM) and addressing a second portion of the memory array (Corresponding to the second DRAM) in an interleaving addressing scheme such that, in the interleaved access order, each memory device is accessed only once before the next memory device is accessed) [Par. 0016-0017; Par. 0012-0014), and when the linear mode is selected: remapping, by an application processor, the memory access address to generate a remapped address (changing an allocation of a chip selection portion and a chip addressing portion of the address, i.e., converting an output address according to a predetermined interleaving scheme ) Fig. 4-5; Par. 0057; Par. 0052-0053], receiving, by the memory controller, the remapped address, and performing, by the memory controller using the remapped address, a linear access operation on either the first DRAM or the second DRAM (during the linear access order, data of each data block can be accessed in a sequential order from each of the memory devices one after the other, such that in the linear access order all data to be accessed from one memory device is sequentially read before the data of the next memory device is read ) [Par. 0014; Par. 0012; Par. 0016].

With respect to claim 11, Hemming teaches system comprising: a first dynamic random access memory (DRAM); a second DRAM; and an application processor including a memory controller configured to control the first DRAM and the second DRAM (a memory array constituting a plurality of memory devices (RAM devices) with changeable address scheme providing a linear address scheme and an interleaving addressing scheme, a controllable switching unit receiving address and for switching first and second address portions to respective output ports in response to an access order selection signal) [Par. 0021; Par. 0016-0017; Par. 0012-0014), wherein the memory controller communicates with the first DRAM through a first port, and communicates with the second DRAM through a second port, the application processor selects an interleaving mode or a linear mode (the controllable switching unit receiving address and for switching first and second address portions to respective output ports in response to an access order selection signal selecting an interleaving addressing scheme or linear addressing scheme) [Par. 0021; Par. 0016-0017; Par. 0012-0014), when the application processor selects the interleaving mode, the memory controller receives a memory access address, and performs, using the memory access address, an interleaving access operation on the first DRAM and the second DRAM (addressing the first portion of the memory array and addressing the second portion of the memory array in an interleaving addressing scheme such that, in the interleaved access order, each memory device is accessed only once before the next memory device is accessed) [Par. 0016-0017; Par. 0012-0014), and when the application processor selects the linear mode, the application processor remaps the memory access address to generate a remapped address, and the memory controller receives the remapped address, and performs, using the remapped address, a linear access operation on either the first DRAM or the second DRAM (converting an output address according to a predetermined interleaving scheme featuring a linear access order where data of each data block can be accessed in a sequential order from each of the memory devices one after the other, such that in the linear access order where all data to be accessed from one memory device is sequentially read before the data of the next memory device is read ) [Par. 0014; Par. 0012; Par. 0016;  Fig. 4-5; Par. 0057; Par. 0052-0053].

With respect to claim 22, Hemming teaches system on chip (SoC) (interleaving apparatus integrated on a single chip device) comprising: a memory controller configured to receive a memory access address to perform an interleaving access operation or to receive a remapped address to perform a linear access operation (controllable switching unit receiving address and for switching first and second address portions to respective output ports in response to an access order selection signal comprising a linear access order where all data to be accessed from one memory device is sequentially read before the data of the next memory device is read) [Par. 0014; Par. 0012; Par. 0016], wherein the memory controller communicates with a first external dynamic random access memory (DRAM) through a first port, and communicates with a second external DRAM through a second port (each of the memory devices having respective port due to the changeable addressing scheme and split memory arrangement) [Par. 0021; Par. 0019; Par. 0014] , during an interleaving mode, the memory controller receives the memory access address, and performs, using the memory access address, an interleaving access operation on the first external DRAM and the second external DRAM (the controllable switching unit receiving address and for switching first and second address portions to respective output ports in response to an access order selection signal, the controllable switch addressing a first portion of the memory array (corresponding to the first DRAM) and addressing a second portion of the memory array (Corresponding to the second DRAM) in an interleaving addressing scheme such that, in the interleaved access order, each memory device is accessed only once before the next memory device is accessed) [Par. 0021; Par. 0016-0017; Par. 0012-0014), and during a linear mode, the memory access address is remapped to generate the remapped address, and the memory controller receives the remapped address, and performs, using the remapped address, a linear access operation on either the first external DRAM or the second external DRAM (during the linear access order, data of each data block can be accessed in a sequential order from each of the memory devices one after the other, such that in the linear access order where all data to be accessed from one memory device is sequentially read before the data of the next memory device is read ) [Par. 0014; Par. 0012; Par. 0016].

With respect to claims 31, 34, 37, and 39, Hemming teaches system comprising: a first dynamic random access memory (DRAM); a second DRAM (interleaving apparatus integrated on a single chip device comprising a memory array constituting a plurality of memory devices (RAM devices) with changeable address scheme; and an application processor including a memory controller configured to control the first DRAM and the second DRAM (a controllable switching unit receiving address and for switching first and second address portions to respective output ports in response to an access order selection signal) [Par. 0021; Par. 0019; Par. 0014] wherein the memory controller communicates with the first DRAM through a first port, and communicates with the second DRAM through a second port, the application processor selects an interleaving mode or a linear mode (the controllable switching unit receiving address and for switching first and second address portions to respective output ports in response to an access order selection signal selecting an interleaving addressing scheme or linear addressing scheme) [Par. 0021; Par. 0016-0017; Par. 0012-0014), and wherein during the interleaving mode, a first address is assigned to the first DRAM, a second address immediately following the first address is assigned to the second DRAM, and a third address immediately following the second address is assigned to the first DRAM (addressing a first portion of the memory array and addressing a second portion of the memory array in an interleaving addressing scheme such that, in the interleaved access order, each memory device is accessed only once before the next memory device is accessed) [Par. 0016-0017; Par. 0012-0014), and when during the linear mode, a fourth address is assigned to the first DRAM, a fifth address immediately following the fourth address is assigned to the first DRAM, and a sixth address immediately following the fifth address is assigned to the first DRAM (during the linear access order, data of each data block can be accessed in a sequential order from each of the memory devices one after the other) [Par. 0014; Par. 0016-0017].

With respect to claims 2 and 26, Hemming teaches the method, wherein in the interleaving mode, the memory controller alternately accesses the first DRAM through a first port and the second DRAM through a second port (each of the memory devices having respective port due to the changeable addressing scheme and split memory arrangement) [Par. 0021; Par. 0019; Par. 0014].

With respect to claims 3 and 23, Hemming teaches the method, wherein in the linear mode, the memory controller accesses one of the first DRAM and the second DRAM, and does not access the other of the first DRAM and the second DRAM (in the interleaved access order, data samples can be randomly accessed from the memory devices) [Par. 0014].

With respect to claims 4 and 28, Hemming teaches the method, wherein the application processor performs a partial interleaving access operation without requiring a change of the memory controller (first memory portion being subjected to an interleaving process during an interleaved access order wherein each memory device is accessed in accordance with the interleaving scheme without requiring multiport memory devices with several reading ports) [Par. 0014; Par. 0017].

With respect to claims 5 and 29 Hemming teaches the method, wherein the application processor includes an address remapping circuit configured to remap the memory access address, and to generate the remapped address (first memory portion being subjected to an interleaving process during an interleaved access order wherein each memory device is accessed in accordance with the interleaving scheme, while a selection of the memory devices is performed based on the second address portion) [Par. 0017].

With respect to claims 6 and 30, Hemming teaches the method, wherein the interleaving access operation is performed on interleaving access regions in the first and second memory devices (addressing a first portion of the memory array and addressing a second portion of the memory array in an interleaving addressing scheme such that, in the interleaved access order, each memory device is accessed only once before the next memory device is accessed) [Par. 0016-0017; Par. 0012-0014).

With respect to claims 7 and 27, Hemming teaches the method, wherein the linear access operation is performed on a linear access region in one of the first and second memory devices (during the linear access order, data of each data block can be accessed in a sequential order from each of the memory devices one after the other, such that in the linear access order all data to be accessed from one memory device is sequentially read before the data of the next memory device is read ) [Par. 0014; Par. 0012; Par. 0016]..

With respect to claims 8 and 24, Hemming teaches the method, wherein the interleaving mode is used for performance improvement, and the linear mode is used for power reduction (Fig. 2; Fig. 3; Par. 0032; Par. 0036; Par. 0012-0017).

With respect to claims 9 and 25, Hemming teaches the method, further comprising transferring data both to the first DRAM and to the second DRAM in the interleaving mode (addressing a first portion of the memory array and addressing a second portion of the memory array in an interleaving addressing scheme such that, in the interleaved access order, each memory device is accessed only once before the next memory device is accessed) [Fig. 3; Par. 0016-0017; Par. 0012-0014].

With respect to claim 10, Hemming teaches the method, further comprising transferring data only to one of the first DRAM and the second DRAM in the linear mode (during the linear access order, data of each data block can be accessed in a sequential order from each of the memory devices one after the other) [Fig. 3; Par. 0014; Par. 0016-0017].

With respect to claims 12, Hemming teaches system, wherein the first DRAM includes a first interleaving access region and a first linear access region, and the second DRAM includes a second interleaving access region and a second linear access region [the controllable switch to convert the linear or sequential address into a random address according to a predetermined interleaving scheme (Par. 0036);  the first RAM device  selected while the remaining devices are sequentially selected in the linear addressing scheme (Fig. 2; Fig. 3; Par. 0032; Par. 0036; Par. 0012-0017)].

With respect to claims 13, Hemming teaches system, wherein the memory access address includes an interleaving access region for a performance improvement use and a linear access region for a power reduction use [Par. 0032; Par. 0012-0017).

With respect to claims 14, Hemming teaches system, wherein application processor includes an address remapping circuit configured to decide whether the memory access address corresponds to the interleaving access region or the linear access region [the controllable switch to convert the linear or sequential address into a random address according to a predetermined interleaving scheme (Par. 0036);  the first RAM device  selected while the remaining devices are sequentially selected in the linear addressing scheme (Fig. 2; Fig. 3; Par. 0032; Par. 0012-0017)].

With respect to claim 15, Hemming teaches system, wherein when the memory controller finishes the linear access operation on one of the first DRAM and the second DRAM, the memory controller continues the linear access operation on the other of the first DRAM and the second DRAM, or performs the interleaving access operation on both the first DRAM and the second DRAM [the controllable switch to convert the linear or sequential address into a random address according to a predetermined interleaving scheme (Par. 0036);  the first RAM device  selected while the remaining devices are sequentially selected in the linear addressing scheme (Fig. 2; Fig. 3; Par. 0032; Par. 0012-0017)].

With respect to claim 16, Hemming teaches system, further comprising: a bus connection unit; a CPU configured to control an overall operation of the application processor; a multimedia processor configured to control multimedia devices; and a modem processor configured to provide the memory access address to the application processor [the controllable switch to convert the linear or sequential address into a random address according to a predetermined interleaving scheme (Par. 0036);  the first RAM device  selected while the remaining devices are sequentially selected in the linear addressing scheme (Fig. 2; Fig. 3; Par. 0032; Par. 0012-0017)].

With respect to claims 17, Hemming teaches system, wherein the application processor performs a partial interleaving access operation without requiring a change of the memory controller [Fig. 2; Fig. 3; Par. 0032; Par. 0012-0017)].

With respect to claims 18, Hemming teaches system, wherein the memory controller does not remap the memory access address to generate the remapped address [the controllable switch to convert the linear or sequential address into a random address according to a predetermined interleaving scheme (Par. 0036; Fig. 2; Fig. 3; Par. 0032; Par. 0012-0017)].

With respect to claims 19, Hemming teaches system, wherein the memory controller alternately accesses the first DRAM and the second DRAM in the interleaving mode, and the memory controller accesses only one of the first DRAM and the second DRAM in the linear mode (Par. 0036; Fig. 2; Fig. 3; Par. 0032; Par. 0012-0017).

With respect to claims 31, 34, 37, and 39, Hemming teaches system, further comprising: a third DRAM; and a third port through which the memory controller communicates with the third DRAM (Par. 0036; Fig. 2; Fig. 3; Par. 0032; Par. 0012-0017).

With respect to claims 21, Hemming teaches system, wherein in the linear mode, the memory controller induces one of the first DRAM and the second DRAM in an idle state (Par. 0036; Fig. 2; Fig. 3; Par. 0032; Par. 0012-0017).

With respect to claims 32 and 35, Hemming teaches the system, wherein during the interleaving mode, the memory controller receives a memory access address, and performs, using the memory access address, an interleaving access operation on the first DRAM and the second DRAM (addressing a first portion of the memory array and addressing a second portion of the memory array in an interleaving addressing scheme such that, in the interleaved access order, each memory device is accessed only once before the next memory device is accessed) [Par. 0016-0017; Par. 0012-0014), and during the linear mode, the memory access address is remapped to generate the remapped address, and the memory controller receives the remapped address, and performs, using the remapped address, a linear access operation on either the first DRAM or the second DRAM (during the linear access order, data of each data block can be accessed in a sequential order from each of the memory devices one after the other) [Par. 0014; Par. 0016-0017].

With respect to claims 33 and 36, Hemming teaches the system, wherein the first DRAM includes a first interleaving access region and a first linear access region, the second DRAM includes a second interleaving access region and a second linear access region, during the interleaving mode, the first address and the third address are assigned to the first interleaving access region, and the second address is assigned to the second interleaving access region (addressing a first portion of the memory array and addressing a second portion of the memory array in an interleaving addressing scheme such that, in the interleaved access order, each memory device is accessed only once before the next memory device is accessed) [Fig. 4; Par. 0016-0017; Par. 0012-0014], and during the linear mode, the fourth address, the fifth address and the sixth address are assigned to the first linear access region (during the linear access order, data of each data block can be accessed in a sequential order from each of the memory devices one after the other) [Par. 0014; Par. 0016-0017].


With respect to claims 38 and 40, Hemming teaches the system, wherein the first DRAM includes a first interleaving access region and a first linear access region, the second DRAM includes a second interleaving access region and a second linear access region, during the interleaving mode, the first address and the third address are assigned to the first interleaving access region, and the second address is assigned to the second interleaving access region (addressing a first portion of the memory array and addressing a second portion of the memory array in an interleaving addressing scheme such that, in the interleaved access order, each memory device is accessed only once before the next memory device is accessed) [Fig. 4; Par. 0016-0017; Par. 0012-0014), and during the linear mode, the fourth address, the fifth address and the sixth address are assigned to the first linear access region(during the linear access order, data of each data block can be accessed in a sequential order from each of the memory devices one after the other) [Par. 0014; Par. 0016-0017].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,607,023 (Kraipak et al) teaching method for using a system-on-chip (SoC) memory manager transferring data addresses from a source memory module to a destination memory module based on which operation is selected, the method comprising: subsequent to remapping the data addresses, the memory controller changing processor memory access from interleaved access to the source memory module and the destination memory module to sequential access to the destination memory module.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PIERRE MICHEL BATAILLE/             Primary Examiner, Art Unit 2136